Citation Nr: 0621779	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-34 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a low back 
disability.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
stomach disorder.

4.  Entitlement to an increased evaluation for left side 
(seventh nerve) facial palsy, currently evaluated as 10 
percent disabling.   



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In July 2005, the veteran appeared at a videoconference 
hearing before the undersigned.   

The RO has considered the veteran's claim of service 
connection for a stomach disorder on a de novo basis, 
notwithstanding a final RO decision issued in August 1946 
that denied service connection for a stomach condition.  The 
Board is under a legal duty in such a case to determine if 
new and material evidence was submitted, regardless of the 
RO's actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has phrased the issue as 
whether new and material evidence has been received to reopen 
the claim of service connection for a stomach disorder on the 
title page of this decision.

The reopened claim for service connection for a stomach 
disorder, and the issue of entitlement to an increased rating 
for left side (seventh nerve) facial palsy are remanded to 
the RO via the Appeals Management Center (AMC).  The veteran 
will be advised if further action is required on his part.



FINDINGS OF FACT

1.  The veteran's current cervical spine disorders are of 
service origin.  

2.  The veteran's current low back disorders are of service 
origin.

3.  The RO denied service connection for a stomach condition 
in August 1946.  The veteran was notified of this decision 
that same month and did not appeal.  Thus, the decision 
became final.

4.  Evidence received since the denial of service connection 
for a stomach condition in August 1946 raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The veteran's current low back disorder was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  The veteran's current cervical spine disorder was 
incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

3.  The August 1946 rating decision denying service 
connection for stomach trouble is final.  38 U.S.C.A. § 7105 
(c) (West 2002).

4.  Evidence received since the August 1946 determination is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decisions 
on the issues decided in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.    38 C.F.R. 
§ 3.102.

In any case where a veteran engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof 
for purposes of service connection for any disease or injury 
alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

Low Back and Cervical Spine Disorders

The veteran's service medical records reveal that he was seen 
with complaints of back pain on one occasion in service.  In 
May 1946, X-rays were taken of the veteran's spine due to 
pain in the back/left scapula region.  X-rays of the dorsal 
spine revealed there was no evidence of bone or joint 
abnormality in the thoracic spine or thoracic cage.  

At the time of the veteran's March 1946 service separation 
examination, there were no complaints or findings of cervical 
or lumbar problems.  

At a May 2003 VA examination, the veteran reported that 
during service an artillery shell hit a bridge causing cement 
from the bridge to hit him all over the back and the back of 
his head, and that he lost consciousness.  He stated that it 
made him lame, and that he had had sciatic problems 
throughout the years.  

The diagnoses were low back pain with spasm and radiculopathy 
at L5 by description and myelogram, and cervical 
radiculopathy and myelogram incomplete block in the cervical 
area.

It was the examiner's impression that the veteran had had low 
back and neck problems since service.  He noted that military 
records documented low back pain.  He concluded that the 
problems the veteran had today were related to his previous 
military injuries.

At the time of his July 2005 hearing, the veteran testified 
that his company came under heavy fire and they took refuge 
under a bridge.  He noted that the Germans bombed the bridge 
and that concrete and steel fell on them.  The veteran stated 
he became separated from his unit when retreating and that he 
was eventually reunited with his unit later that day.  He 
indicated that he did not receive medical treatment at that 
time.  The veteran reported receiving treatment for his back 
in the months following his separation from service but 
stated that most of the doctors that treated him were at 
least 10 years older than he was and that there were no 
records available.  He testified that he received treatment 
for back and neck disabilities at VA facilities in the 1950's 
and 60's but that he had not been able to obtain those 
records.  

The May 2003 VA examination documents current low back and 
cervical spine disabilities.  The first element for service 
connection is satisfied.

Although the veteran's March 1946 service separation medical 
examination did not cervical or low back disorders, the 
veteran was seen on at least one occasion in service with 
complaints of back pain.

The veteran is also competent to testify to the injury he 
sustained in service.  The injury is consistent with the 
circumstances of the veteran's military service, including 
his participation in the Rhineland and Central Europe 
Campaigns.  In this regard, service department records show 
that he operated an automatic rifle assisting ground forces 
in capturing, holding, or destroying enemy personnel, 
positions and equipment.  These duties imply that the veteran 
participated in combat.  38 U.S.C.A. § 1154(b).  The second 
element for service connection is also established.

The May 2003 VA examiner provided a competent opinion linking 
the current low back and cervical spine disabilities to 
service.  There is no opinion to the contrary.  Thus, the 
third element of service connection is established.  

Because all three elements of service connection are 
established, service connection for a low back disability, 
namely low back spasm and L5 radiculopathy; and for a 
cervical spine disability, namely cervical radiculopathy with 
incomplete block, is warranted.

New and Material- Stomach Disorder

For purposes of this appeal new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, related to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

A review of the record reveals that the RO denied service 
connection for a stomach disorder in an August 1946 rating 
determination.  The veteran was notified of this decision 
later that month and did not appeal.  Thus, the decision 
became final.

In denying service connection for a stomach disorder, the RO 
indicated that there were no findings of a stomach disorder 
at the time of the veteran's most recent examination, which 
was his service separation examination.  

Service medical records that were part of the claims folder 
at the time of the 1946 decision showed that the veteran was 
seen on two occasions in March 1946 with complaints of 
diarrhea.

Evidence received subsequent to the August 1946 rating 
determination includes treatment records noting 
gastrointestinal problems and the veteran's testimony at his 
July 2005 hearing.

A May 1955 VA hospital summary shows that the veteran was 
hospitalized for right hernia surgery.  The veteran was noted 
to have been diagnosed as having a spastic colon while in 
service.  

At the time of his July 2005 hearing, the veteran testified 
that he had been on stomach medication all his life.  He 
stated that he had taken Belladonna for many years.  He also 
reported that he had been diagnosed with a spastic colon at 
the Leahy Clinic in the 1950's.

The previous denial was based on the absence of current 
evidence of a stomach condition. The newly added evidence 
includes the veteran's testimony as to symptoms of a current 
stomach disorder.  The veteran's testimony also reports a 
continuity of symptoms since service. 

This evidence relates to previously unestablished elements of 
the claim-a current disability and a link between the 
current disability and service.  38 C.F.R. § 3.156(a).  
Therefore, the veteran's claim for a stomach disorder is 
reopened.  


ORDER

Service connection for a cervical spine disability, namely 
radiculopathy and partial block, is granted.

Service connection for a low back disability, namely spasm 
and L5 radiculopathy, is granted. 

New and material evidence has been received to reopen the 
claim of service connection for a stomach disorder.


REMAND

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Failure to provide VCAA notice of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant.  Mayfield v. Nicholson, Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).

The veteran has not been provided with a VCAA notice letter 
regarding his claim for an increased rating for left (seventh 
nerve) facial palsy.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As just discussed, the veteran has provided competent 
testimony as to current gastrointestinal symptoms, and a 
continuity of symptomatology between the current disability 
and service.  His testimony is sufficient to trigger VA's 
duty to provide an examination.  McLendon v.Nicholson, No. 
04-0185 (June 5, 2006).  An examination is needed to 
determine whether the veteran has a current disability and, 
if so, whether the disability is related to service.

Accordingly, this case is REMANDED for the following:

1.  Provide the veteran with a VCAA 
notice letter regarding his claim for an 
increased rating for left side (seventh 
nerve) facial palsy.

The veteran should be scheduled for a 
gastrointestinal examination to determine 
whether he has a current gastrointestinal 
disorder, and if so, whether it is 
related to service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  

The examiner should offer the following 
opinion: Is it at least as likely as not 
(50 percent probability or greater) that 
any current gastrointestinal disorder is 
related to the veteran's period of active 
service?  The examiner should provide a 
rationale for the opinion.

3.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


